Citation Nr: 0218089	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-18 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issues of entitlement to an initial rating in excess 
of 10 percent for residuals of a left femur fracture and 
entitlement to an initial rating in excess of 10 percent 
for ethmoid sinusitis will be the subjects of a later 
Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1958 and from October 1958 to October 1975.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision from 
the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

During the pendency of this appeal the RO granted 
increased ratings, from noncompensable to 10 percent, for 
the veteran's residuals of a left femur fracture and 
ethmoid sinusitis.  As the veteran had previously 
indicated his intent to pursue entitlement to no more than 
10 percent evaluations for each disability, the RO advised 
the veteran that his appeal had been granted in full.  
Thereafter, however, the veteran expressed his intent to 
continue his appeal for increased ratings on those 
matters.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a, "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the rating 
issues remain on appeal before the Board.  The Board is 
undertaking additional development on those issues 
pursuant 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide any notice of the 
development required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.



FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For 
the purposes of this decision, the Board will assume that 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to 
the veteran's PTSD claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's PTSD claim was most recently considered 
by the RO.  The record reflects that through the statement 
of the case and supplements thereto, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In a letter dated in May 2001, 
the veteran was informed that he should submit medical 
evidence showing the existence of currently diagnosed 
mental disability and medical evidence of a relationship 
between such and his period of service.  In this letter 
the RO also informed the veteran of the assistance that it 
would provide in obtaining evidence and information in 
support of the claim and of the information needed from 
him to enable the RO to obtain evidence and information in 
support of his claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the claims file contains the 
veteran's service medical records, as well as identified 
records of post-service VA and private treatment.  
Moreover, the veteran has been afforded appropriate VA 
examinations, to include by board-certified psychiatrists 
to determine the nature and etiology of existing 
psychiatric disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
PTSD claim.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to the establishment of 
service connection for PTSD was revised.  64 Fed. Reg. 
32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
The change in the regulation was effective March 7, 1997, 
the date of the decision of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997). 

According to the version of the regulation in effect in 
May 1998, when the veteran initially claimed entitlement 
to service connection for PTSD, service connection for 
PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the 
current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  A clear diagnosis 
of PTSD by a mental health professional must be presumed 
to concur with the applicable diagnostic criteria for that 
disorder in terms of the adequacy of the symptomatology 
and the stressor.  If the Board finds that the diagnosis 
does not comply with the applicable diagnostic criteria 
pertaining to the adequacy of the symptomatology or the 
severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination 
is required.  Cohen, 10 Vet. App. at 128.

Under the revised provisions for service connection for 
PTSD, 60 Fed. Reg. 32807-32808 (1999) (codified at 38 
C.F.R. § 3.304(f)), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125 (diagnosis of mental disorder); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  Because the law 
changed during the pendency of this appeal, the veteran is 
entitled to the application of the version of the 
regulation that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, neither 
is more favorable to the veteran insofar as the decision 
is based on the lack of a competent diagnosis of PTSD.

In order to prevail on the issue of service connection on 
the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; 
see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Factual Background

The veteran served in the United States Army, to include 
in the Republic of Vietnam, and is in receipt of awards 
and medals to include the Combat Infantryman Badge, 
indicative of his combat status.  Service medical records 
are negative for a diagnosis of PTSD or any other chronic 
psychiatric disability.

The claims file contains records from Moncrieff Army 
Hospital, which primarily reflect treatment for physical 
complaints.  One record, dated in February 1984, reflects 
that the veteran was hospitalized for acute paranoid 
disorder.  The report notes that the veteran had had a 
similar episode in 1982.  The July 1982 reports are also 
associated with the claims file and show a diagnosis of 
obsessive compulsive disorder.  Both reports are negative 
for complaints relevant to the veteran's service.

In August 1998, C. Heath, Jr., M.D., reported treatment of 
the veteran for many years for a delusional disorder.  
Also of record are clinical records from Dr. Heath dated 
from 1991 to 1999.  Those records consistently reflect 
treatment of the veteran for a paranoid delusional 
disorder, with good results, and do not reflect the 
veteran's complaints of service-related events or traumas 
in connection with his reported psychiatric 
symptomatology.

In August 1998, the veteran presented for a VA 
examination.  He complained of occasional nightmares about 
Vietnam, perhaps once per year.  He reported having had a 
psychiatric problem for approximately eight years.  He 
described symptoms of depression and suspiciousness 
towards his spouse.  The diagnosis was major depression, 
by history but not evident on examination.  The examiner 
opined that the veteran's psychiatric illness was not 
service related.

In October 1999, the veteran testified at a personal 
hearing.  The veteran indicated that Dr. Doyle, a VA 
psychologist, had diagnosed PTSD.  He reiterated his 
symptoms such as irritability and losing self-control and 
indicated that a VA psychiatrist was also treating him 
based on Dr. Doyle's diagnosis of PTSD.

VA outpatient records dated from September 1999 through 
October 2001 are associated with the claims file.  A 
record pertaining to the veteran's initial visit on 
September 9, 1999, indicates that the veteran and his 
spouse had noticed a change in the veteran's 
personality/behavior since service.  Noted symptoms 
included intrusive thoughts, traumatic dreams, 
physiological reactivity, avoidance efforts, diminished 
interests, sleep disturbance, difficulty concentrating, 
hypervigilance and an exaggerated startle reaction.  The 
impression was PTSD.  The veteran declined group therapy 
or more frequent therapy sessions.  A note dated September 
10, 1999, shows a diagnosis of depressive psychosis.  An 
outpatient record dated in February 2000 includes note 
that the veteran manifested symptoms such as restless 
sleep, nightmares and difficulty concentrating and 
interacting with people that were consistent with a 
diagnosis of a post combat stress disorder diagnosis.  
Notes dated in October 2001 reflect treatment of the 
veteran for psychiatric problems diagnosed as a depressive 
disorder, or depressive psychosis.

In September 2000, the veteran underwent VA psychiatric 
examination by a board of two psychologists.  The 
examination report reflects consideration of the veteran's 
claims file, to include the report of VA examination 
conducted in 1998.  The examination report notes that 
records of private psychiatric treatment showed the 
veteran was evaluated for depression and suspiciousness 
towards his spouse and not for any Vietnam-related 
difficulties and also notes that prior examination had 
been negative for PTSD.  The September 2000 examination 
impression was major depression by history, not shown on 
examination.  The examiners indicated that the veteran's 
symptoms report raised serious questions.  Specifically, 
they noted that although the veteran reported that PTSD 
symptoms had begun in the late 1970s, he had specifically 
denied many of those same symptoms at the time of VA 
examination in 1998.  Also, the examiners noted that the 
veteran appeared to misrepresent the basis for his 
treatment with Dr. Heath, the records of which are 
completely negative for any indication that the veteran 
had psychiatric problems related to service.  The 
September 2000 examiners also pointed to discrepancies 
with respect to the veteran's symptom report.  For 
example, the veteran would report that he would have to 
stand on guard, yet indicated he would have fun shopping 
with his spouse and would often wait for her in the car.  
The examiners commented that the veteran expressed no 
concern for himself or his spouse during such periods.  
The veteran also described his continued involvement in 
many family and community activities.  The psychologists 
further noted that the veteran seemed happy when 
describing his symptoms and did not appear distressed.  
The question was raised as to whether the veteran was 
creating his symptoms to establish entitlement to service 
connection and the examiners indicated that the veteran 
did not, in fact, appear to have PTSD.  It was emphasized 
that even if the veteran's symptoms reported were 
credible, he did not endorse enough of the symptoms 
associated with PTSD to meet the diagnostic criteria for 
that disability.  

Analysis

The Board first acknowledges the veteran's honorable 
combat service.  A review of the claims file, does not, 
however, reveal any service medical notation of 
psychiatric disability, to include PTSD.  Moreover, in 
connection with this appeal the veteran has been examined 
on two occasions.  Both examination reports rule out PTSD 
as a diagnosis.  The April 1998 VA examiner specifically 
opined that any manifested psychiatric symptoms were not 
related to service.  The September 2000 examination report 
is even more probative.  Two psychologists reviewed the 
veteran's relevant medical and service history at that 
time, and, based on comprehensive examination, then 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD.

Medical evidence is required to establish a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
own opinions on medical diagnoses or causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran argues that his private physician, as 
well as VA health care providers have diagnosed PTSD and 
that such diagnoses are a sufficient basis for the grant 
of service connection.  The Board must emphasize, as did 
the September 2000 examiners, that the veteran's private 
medical records in fact show treatment for a paranoid 
depressive disorder, without diagnosis of PTSD and, most 
significantly, without notation of the veteran having had 
any Vietnam-related concerns or reactions over the 
duration of many years of treatment.  Next, although the 
Board recognizes that one VA outpatient report, dated 
September 9, 1999, includes a diagnosis of PTSD, such 
appears to be based entirely on the veteran's own history 
of symptom manifestations and experiences, without 
consideration of a longitudinal view of available 
treatment records and psychiatric diagnoses.  Notably, the 
entry dated the next day, September 10, 1999, offers a 
diagnosis of depressive disorder, a diagnosis more 
consistent with the remaining evidentiary record.  For 
these reasons, the Board places more probative weight on 
the two reports of comprehensive VA examination and the 
clinical records from the veteran's private physicians 
over many years' time.  Therefore, the Board must conclude 
that the preponderance of the evidence establishes that 
the veteran does not have PTSD.

The Board has considered the applicability of the benefit 
of the doubt doctrine, but finds that it .  However, the 
preponderance of the evidence in this case is against the 
veteran's claim.  As such, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

